Exhibit 10.2

VOTING AGREEMENT

THIS AGREEMENT is dated as of November 5, 2013 (this “Agreement”)

BETWEEN:

4527712 CANADA INC., a corporation incorporated under the laws of Canada

(the “Voting Trustee”)

AND:

THE PERSONS NAMED ON THE SIGNATURE PAGE HERETO

(each such person a “Company Shareholder”)

AND:

ENDO HEALTH SOLUTIONS INC., a corporation incorporated under the laws of
Delaware

(“Parent”).

WHEREAS:

A. Paladin Labs Inc., a corporation continued under the laws of Canada (the
“Company”), Parent, Sportwell Limited, a company incorporated in Ireland, ULU
Acquisition Corp., a corporation incorporated under the laws of Delaware, RDS
Merger Sub, LLC, a limited liability company organized under the laws of
Delaware (“Merger Sub”), Sportwell II Limited, a company incorporated in
Ireland, and 8312214 Canada Inc., a corporation incorporated under the laws of
Canada (“CanCo”), have entered into an Arrangement Agreement (the “Arrangement
Agreement”) providing for (i) the acquisition by CanCo of all of the outstanding
shares of the Company by means of the Arrangement (including, for greater
certainty, pursuant to the Holdco Alternative) and (ii) the merger of Merger Sub
with and into Parent, with Parent being the surviving corporation, or such other
similar transaction as may be agreed by Parent and the Company (such
transactions together with any other transaction contemplated by the Arrangement
Agreement, the “Transaction”);

B. The Company Shareholders or their Affiliates (which includes for the purposes
of this Agreement, any entity controlled by a Company Shareholder or an
Affiliate of any entity controlled by a Company Shareholder) are the record or
beneficial owners (as defined under Rule 13d-3 under the Securities Exchange Act
of 1934, as amended) of the number of shares in the capital of the Company (the
“Shares”), options to acquire such shares, if any (the “Options”), and warrants
to acquire such shares, if any (the “Warrants”), set forth next to each Company
Shareholder’s name in Schedule A of this Agreement (the Shares, Options and
Warrants are collectively referred to herein as the “Securities”);



--------------------------------------------------------------------------------

C. The Voting Trustee and the Company Shareholders have entered into that
certain Voting Trust and Right of First Refusal Agreement dated as of
November 30, 2009 (the “Voting Trust Agreement”) pursuant to which the Voting
Trustee possesses and is entitled to exercise, in its sole and absolute
discretion, all voting rights of every kind with respect to the Shares set forth
next to each Company Shareholder’s name in Schedule A of this Agreement
including the right to vote and to take part in or consent to any corporate or
shareholders’ action in respect of and as holder of all and any such Shares,
including voting and taking part in or consenting to the sale of the Shares; and

D. Parent requires the Voting Trustee and the Company Shareholders to enter into
this Agreement with respect to the Securities in order to set out the terms and
conditions of the agreement of the Voting Trustee and the Company Shareholders
to support the Transaction and to vote the Securities in favour of the
Transaction at any meeting of the Company’s shareholders, optionholders or
warrantholders called to consider such Transaction.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

1. Definitions in the Arrangement Agreement. Capitalized terms used herein but
not otherwise defined shall have the meanings ascribed to such terms by the
Arrangement Agreement. All references herein to the Arrangement Agreement or any
portion thereof refer to the Arrangement Agreement as originally executed by the
parties thereto as of the date hereof and without giving effect to any
subsequent amendments, modifications, restatements or waivers thereof except
ones that have been approved by the Voting Trustee in writing or that result
solely from the waiver of one or more conditions that may be waived without the
consent of the Voting Trustee pursuant to paragraph 4.

 

2. [RESERVED]

 

3. Obligations of Parent to Complete the Transaction. The obligation of Parent
to complete the Transaction shall be subject only to the conditions set forth in
Article 8 of the Arrangement Agreement.

 

4. Amendments to the Arrangement Agreement. Parent may, in its sole discretion,
modify or waive any term or condition of the Arrangement Agreement in accordance
with its terms, provided that Parent shall not, without the prior written
consent of the Voting Trustee: (a) impose additional conditions to completion of
the Transaction; (b) change the amount or form of consideration per Security
payable pursuant to the Transaction (other than to increase the total
consideration per Security or add additional consideration); or (c) otherwise
vary the Transaction or any terms or conditions thereof in a manner that is
material and adverse to shareholders of the Company.

 

5.

Agreement to Vote Securities. At the Company Meeting or at any adjournment or
postponement thereof, or in connection with any written consent of the
shareholders of the Company or in any other circumstances upon which a vote,
consent or other approval of all or some of the shareholders of the Company with
respect to the Arrangement

 

2



--------------------------------------------------------------------------------

  Resolution is sought, the Voting Trustee shall vote (or cause to be voted) all
of the Company Shareholder’s Securities entitled to be voted thereat and any
other shares in the capital of the Company owned, beneficially or of record as
set forth next to its name in Schedule A of this Agreement and any Additional
Securities (as that term is defined herein) owned, beneficially or of record by
such Company Shareholder (with respect to each Company Shareholder, its “Owned
Securities”):

 

  (a) in favor of approval of the Transaction, including without limitation in
favor of approval of the Arrangement Resolution, and any actions required in
furtherance thereof; and

 

  (b) against the following actions (other than the Arrangement and the
transactions contemplated by the Arrangement Agreement): (i) any acquisition
proposal or merger, takeover bid, amalgamation, plan of arrangement, business
combination or similar transaction involving the Company, other than the
Transaction (an “Alternative Transaction”); (ii) any reorganization,
recapitalization, dissolution, liquidation or winding up of the Company or any
of its subsidiaries; (iii) any amendment of the Company’s certificate of
incorporation or bylaws that would reasonably be regarded as being directed
towards or likely to prevent, delay or impede the consummation of the
Transaction; (iv) any action or transaction that would result in a breach of any
representation, warranty covenant or agreement of the Company under the
Arrangement Agreement; or (v) any other action or transaction that would
reasonably be regarded as being directed towards or likely to prevent, delay or
impede the consummation of the Transaction.

 

6. Representations of the Voting Trustee. The Voting Trustee represents and
warrants to Parent (and acknowledges that Parent is relying upon such
representations and warranties) as follows:

 

  (a) it has sole voting power and exclusive right of disposition with respect
to the Owned Securities;

 

  (b) it has the legal capacity, power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. This Agreement
has been duly executed and delivered by the Voting Trustee and, assuming the due
authorization, execution and delivery by each of the Company Shareholders and
Parent, this Agreement constitutes the legal, valid and binding obligation of
the Voting Trustee, enforceable in accordance with its terms, subject to laws of
general application and bankruptcy, insolvency and other similar laws affecting
creditors’ rights generally and general principles of equity;

 

  (c) the Voting Trust Agreement is currently in force in accordance with its
terms;

 

  (d)

except as may be set forth in the Arrangement Agreement (including, without
limitation, filings as may be required under applicable securities laws), no
filing with, and no permit, authorization, consent, or approval of, any
Governmental Authority is necessary for the execution of this Agreement by the
Voting Trustee

 

3



--------------------------------------------------------------------------------

  and the consummation by the Voting Trustee of the transactions contemplated by
this Agreement, and (ii) none of the execution and delivery of this Agreement by
the Voting Trustee, the consummation by the Voting Trustee of the transactions
contemplated by this Agreement or compliance by the Voting Trustee with any of
the provisions of this Agreement shall (A) conflict with or result in any breach
of the organizational documents of the Voting Trustee, (B) result in a material
violation or material breach of, or constitute (with or without notice or lapse
of time, or both) a default (or give rise to any third party right of
termination, cancellation, amendment, or acceleration) under any of the terms,
conditions, or provisions of any material note, bond, mortgage, indenture,
license, contract (including the Voting Trust Agreement), commitment,
arrangement, understanding, agreement, or other instrument or obligation of any
kind to which the Voting Trustee is a party, or (C) violate any order, writ,
injunction, decree, judgment, statute, rule, or regulation applicable to the
Voting Trustee, except in each case under clauses (B) and (C), where the absence
of filing or authorization, conflict, violation, breach, or default would not
materially impair or materially adversely affect the ability of the Voting
Trustee to perform its obligations hereunder on a timely basis; and

 

  (e) there is no private or governmental action, suit, proceeding, claim,
arbitration or investigation pending before any Governmental Authority, or, to
the knowledge of the Voting Trustee, threatened against the Voting Trustee, any
of its Affiliates or any of their respective properties that, individually or in
the aggregate, could reasonably be expected to have a material adverse effect on
the Voting Trustee’s ability to consummate the transactions contemplated by this
Agreement. There is no judgment, decree or order against the Voting Trustee or
any of its Affiliates that could prevent, enjoin, alter or materially delay any
of the transactions contemplated by this Agreement, or that could reasonably be
expected to have a material adverse effect on its ability to consummate the
transactions contemplated by this Agreement.

 

7. Representations of the Company Shareholders. Each Company Shareholder,
severally and not jointly, represents and warrants to Parent (and acknowledges
that Parent is relying upon such representations and warranties) as follows:

 

  (a) except as set forth in the Voting Trust Agreement, it or one of its
Affiliates is the record or beneficial owner of the Owned Securities with good
and marketable title thereto free and clear of any liens, pledges, mortgages,
charges, restrictions, security interests, adverse claims and demands or rights
of others of any nature or kind whatsoever (including without limitation any
restriction on the right to vote, tender or otherwise transfer such Owned
Securities), other than as may be imposed by applicable securities laws;

 

  (b) except as set forth in the Voting Trust Agreement, no person has any
agreement or option, or any right or privilege, whether by law, pre-emptive or
contractual, capable of becoming an agreement or option, for the exchange,
acquisition or transfer from the Company Shareholder or any of its Affiliates of
any of its Owned Securities or any interest therein or right thereto;

 

4



--------------------------------------------------------------------------------

  (c) except as set forth in the Voting Trust Agreement, neither the Company
Shareholder nor any of its Affiliates has previously granted or agreed to grant
a proxy or other right to vote in respect of such Securities or entered into any
voting trust, nor pooling or other agreement with respect to the right to vote,
call meetings of securityholders or give consents or approvals of any kind as to
such Securities except those which are no longer of force or effect;

 

  (d) except for any Securities subject to that certain Voting Agreement, dated
as of the date hereof, between Parent and Jonathan Ross Goodman, neither such
Company Shareholder nor any of its Affiliates beneficially owns or controls any
securities of the Company other than its Owned Securities;

 

  (e) it has the legal capacity, power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. This Agreement
has been duly executed and delivered by the Company Shareholder and, assuming
the due authorization, execution and delivery by each of the Voting Trustee and
Parent, this Agreement constitutes the legal, valid and binding obligation of
the Company Shareholder, enforceable in accordance with its terms, subject to
laws of general application and bankruptcy, insolvency and other similar laws
affecting creditors’ rights generally and general principles of equity;

 

  (f) the Voting Trust Agreement is currently in force in accordance with its
terms;

 

  (g) except as may be set forth in the Arrangement Agreement (including,
without limitation, filings as may be required under applicable securities
laws), no filing with, and no permit, authorization, consent, or approval of,
any Governmental Authority is necessary for the execution of this Agreement by
the Company Shareholder and the consummation by the Company Shareholder of the
transactions contemplated by this Agreement, and (ii) none of the execution and
delivery of this Agreement by the Company Shareholder, the consummation by the
Company Shareholder of the transactions contemplated by this Agreement or
compliance by the Company Shareholder with any of the provisions of this
Agreement shall (A) conflict with or result in any breach of the organizational
documents, if applicable, of the Company Shareholder, (B) result in a material
violation or material breach of, or constitute (with or without notice or lapse
of time, or both) a default (or give rise to any third party right of
termination, cancellation, amendment, or acceleration) under any of the terms,
conditions, or provisions of any material note, bond, mortgage, indenture,
license, contract (including the Voting Trust Agreement), commitment,
arrangement, understanding, agreement, or other instrument or obligation of any
kind to which the Company Shareholder is a party, or (C) violate any order,
writ, injunction, decree, judgment, statute, rule, or regulation applicable to
the Company Shareholder, except in each case under clauses (B) and (C), where
the absence of filing or authorization, conflict, violation, breach, or default
would not materially impair or materially adversely affect the ability of such
Company Shareholder to perform such Company Shareholder’s obligations hereunder
on a timely basis; and

 

5



--------------------------------------------------------------------------------

  (h) there is no private or governmental action, suit, proceeding, claim,
arbitration or investigation pending before any Governmental Authority, or, to
the knowledge of the Company Shareholder, threatened against the Company
Shareholder, any of its Affiliates or any of their respective properties that,
individually or in the aggregate, could reasonably be expected to have a
material adverse effect on the Company Shareholder’s ability to consummate the
transactions contemplated by this Agreement. There is no judgment, decree or
order against the Company Shareholder or any of its Affiliates that could
prevent, enjoin, alter or materially delay any of the transactions contemplated
by this Agreement, or that could reasonably be expected to have a material
adverse effect on the Company Shareholder’s ability to consummate the
transactions contemplated by this Agreement.

 

8. Representations of Parent. Parent represents and warrants to each of the
Voting Trustee and the Company Shareholders that (and acknowledges that the
Voting Trustee and the Company Shareholders are relying upon such
representations and warranties):

 

  (a) Parent is, and will be as at the Effective Time, validly existing under
the laws of Delaware;

 

  (b) it has the requisite corporate power and authority to enter into this
Agreement and to perform its obligations hereunder;

 

  (c) it has full power and authority to make, enter into and carry out the
terms of this Agreement;

 

  (d) no consent, approval or authorization of, or declaration or filing with,
or notice to, any governmental entity or stock exchange which has not been
received or made is required by Parent in connection with the execution and
delivery of this Agreement; and

 

  (e) there are no legal proceedings in progress or pending before any
governmental entity, or to the knowledge of Parent, threatened against Parent or
its Affiliates that would adversely affect in any manner the ability of Parent
to enter into this Agreement or the Arrangement Agreement and to perform its
obligations hereunder or thereunder.

 

9. No Action to Reduce Likelihood of Success or Delay. Each of the Voting
Trustee and the Company Shareholders will not, and will not permit any of their
Affiliates to:

 

  (a) solicit proxies or become a participant in a solicitation of proxies for
any Alternative Transaction;

 

6



--------------------------------------------------------------------------------

  (b) assist any person, entity or group in taking or planning any action that
would compete with, restrain or otherwise serve to interfere with or inhibit
Parent in connection with the Transaction;

 

  (c) solicit, initiate, knowingly encourage or knowingly facilitate a
shareholders’ vote with respect to any Alternative Transaction;

 

  (d) become a member of a “group” (as defined by the Securities Exchange Act of
1934, as amended) or act jointly or in concert (as “acting jointly or in
concert” is interpreted under applicable Canadian securities laws) with respect
to any voting securities of the Company with respect to any Alternative
Transaction;

 

  (e) otherwise take any action that the Company is prohibited from taking under
the Arrangement Agreement;

 

  (f) take any other action of any kind that might reasonably be regarded as
likely to reduce the success of, or delay or interfere or compete with the
completion of, the proposed transaction or any other transaction contemplated by
the Arrangement Agreement;

 

  (g) solicit, initiate, knowingly encourage or knowingly facilitate any
Acquisition Proposal;

 

  (h) participate in any discussions, conversations, negotiations or other
communications with any person with respect to an Acquisition Proposal; or

 

  (i) furnish any information to any person in connection with a proposed
Acquisition Proposal or otherwise assist, facilitate or encourage the making of,
or cooperate in any way regarding, any Acquisition Proposal.

 

10. Covenants of the Voting Trustee. Except with the prior written consent of
Parent, the Voting Trustee and/or any of its Affiliates agrees as follows:

 

  (a) No later than one (1) Business Day before the Company Meeting, the Voting
Trustee shall deliver or cause to be delivered to the Company, with a copy to
Parent concurrently, a duly executed proxy or proxies in respect of the Owned
Securities directing those individuals as may be designated by the Company in
the Joint Proxy Statement/Circular to vote (i) in favour of the approval of the
Arrangement Resolution, and (ii) in favour of any other matter necessary for the
consummation of transactions contemplated by the Arrangement Agreement, and each
such proxy or proxies shall not be revoked without the written consent of
Parent.

 

  (b)

The Voting Trustee shall not (i) directly or indirectly, sell, transfer, tender,
pledge, encumber, gift, assign or otherwise dispose of or exchange any or all of
the Owned Securities or enter into any contract, option, agreement, arrangement
or understanding (including any profit sharing agreement) in connection
therewith, (ii) grant any proxies or powers of attorney, or any other
authorization

 

7



--------------------------------------------------------------------------------

  or consent with respect to any or all of such Owned Securities or
(iii) deposit any of such Owned Securities into a voting trust or enter into a
voting agreement with respect to any of such Owned Securities (other than the
Voting Trust Agreement).

 

  (c) The Voting Trustee hereby covenants and agrees that it will not exercise
any rights of appraisal or rights of dissent provided under any applicable laws
or otherwise in connection with the Arrangement or the transactions contemplated
by the Arrangement Agreement considered at the Company Meeting in connection
therewith.

 

  (d) The Voting Trustee shall not amend the terms of, or terminate the Voting
Trust Agreement, except that the Voting Trustee may amend the Voting Trust
Agreement to the extent necessary to permit any transfer of Securities as
permitted pursuant to paragraph 13.

 

11. Covenants of the Company Shareholders. Except with the prior written consent
of Parent, each Company Shareholder and/or any of its Affiliates agrees as
follows:

 

  (a) Each Company Shareholder shall not (i) directly or indirectly, sell,
transfer, tender, pledge, encumber, gift, assign or otherwise dispose of or
exchange any or all of the Owned Securities or enter into any contract, option,
agreement, arrangement or understanding (including any profit sharing agreement)
in connection therewith, (ii) grant any proxies or powers of attorney, or any
other authorization or consent with respect to any or all of such Owned
Securities or (iii) deposit any of such Owned Securities into a voting trust or
enter into a voting agreement with respect to any of such Owned Securities
(other than the Voting Trust Agreement).

 

  (b) Each Company Shareholder agrees with, and covenants to, Parent that
(i) this Agreement and the obligations hereunder shall attach to the Company
Shareholder’s Owned Securities and shall be binding upon any person or entity to
which legal or beneficial ownership shall pass, whether by operation of law or
otherwise, including, without limitation, such Company Shareholder’s successors
or assigns and (ii) the Company Shareholder shall not request that the Company
register the transfer (book-entry or otherwise) of any certificate or
uncertificated interest representing any or all of the Company Shareholder’s
Owned Securities, unless such transfer is made in compliance with this Agreement
and such Company Shareholder shall promptly following the date hereof authorize
and instruct the Company to instruct its transfer agent to enter a stop transfer
order with respect to all of its Owned Securities with respect to any transfer
not permitted hereunder.

 

  (c) Each Company Shareholder hereby covenants and agrees that it will not
exercise any rights of appraisal or rights of dissent provided under any
applicable laws or otherwise in connection with the Arrangement or the
transactions contemplated by the Arrangement Agreement considered at the Company
Meeting in connection therewith.

 

8



--------------------------------------------------------------------------------

  (d) In the event any Company Shareholder becomes the record or beneficial
owner of (i) any common shares of the Company or any other securities of the
Company, (ii) any securities which may be converted into or exchanged for such
shares or other securities or (iii) any securities issued in replacement of, or
as a dividend or distribution on, or otherwise in respect of, such shares or
other securities (collectively, “Additional Securities”), the terms of this
Agreement shall apply to any of such Additional Securities as though owned by
such Company Shareholder on the date of this Agreement.

 

  (e) Each Company Shareholder is entering into this Agreement solely in its
capacity as the record or beneficial owner of its Owned Securities. Nothing
contained in this Agreement shall limit the rights and obligations of any
Company Shareholder, any of its Affiliates, representatives or any employee of
any of its Affiliates in his or her capacity as a director or officer of the
Company, and the agreements set forth herein shall in no way restrict any
director or officer of the Company in the exercise of his or her fiduciary
duties as a director or officer of the Company in his or her capacity as such.
Each Company Shareholder shall have no liability to Parent or any of its
Affiliates under this Agreement as a result of any action or inaction by such
Company Shareholder acting in his capacity as a director or officer of the
Company.

 

  (f) Each Company Shareholder shall not amend the terms of, or terminate the
Voting Trust Agreement, except that the Company Shareholders may amend the
Voting Trust Agreement to the extent necessary to permit any transfer of
Securities as permitted pursuant to paragraph 13.

 

12. Other Covenants. Each of the Voting Trustee and the Company Shareholders
agree, severally and not jointly, to the details of this Agreement being set out
in any information circular or disclosure document produced by the Company or
Parent in connection with the Transaction and to this Agreement being available
for public inspection to the extent required by law.

 

13. Company Shareholder Acknowledgments. Notwithstanding paragraphs 10 and 11,
each Company Shareholder acknowledges that it may (a) exercise Options or
Warrants to acquire additional Shares, and (b) transfer Securities to another
Company Shareholder or to a corporation or other entity, directly or indirectly,
wholly-owned by a Company Shareholder, to a private foundation controlled by
Company Shareholders or Affiliates of the Company Shareholders or any parties
related thereto, or to a charitable remainder trust of which a Company
Shareholder or an Affiliate thereof is a beneficiary, provided that (i) such
transfer shall not relieve or release the Company Shareholder of or from its
obligations under this Agreement, including, without limitation the obligation
of the Company Shareholder to vote or cause to be voted all its Owned Securities
in favour of the Transaction, (ii) prompt written notice of such transfer is
provided to Parent, (iii) the transferee agrees to be bound by the terms hereof
pursuant to documentation approved in writing by Parent in advance of such
transfer and (iv) the transferee continues to be a Company Shareholder or a
corporation or other entity, directly or indirectly, wholly-owned by a Company
Shareholder, at all times prior to the Effective Time.

 

9



--------------------------------------------------------------------------------

14. Parent Acknowledgements. Parent acknowledges that, if any Company
Shareholder is also a director, officer or employee of the Company or any of its
subsidiaries, that the provisions of this Agreement shall bind such Company
Shareholder solely in his or her capacity as a Company Shareholder of the
Company and shall not be deemed or interpreted to bind any such Company
Shareholder in his or her capacity as a director, officer or employee of the
Company or any of its subsidiaries.

 

15. Automatic Termination. Unless otherwise provided for herein, this Agreement
shall terminate on the earlier of: (a) the consummation of the Transaction and
(b) termination of the Arrangement Agreement.

 

16. Termination by the Voting Trustee or Parent. This Agreement may be
terminated by notice in writing:

 

  (a) at any time prior to the Effective Time, by the mutual agreement of the
parties;

 

  (b) by the Voting Trustee, if the Effective Date has not occurred by the
Outside Date;

 

  (c) by the Voting Trustee, if the Arrangement Agreement is amended by the
parties thereto in a manner that results in a reduction of the purchase price
payable per Security; or

 

  (d) by the Voting Trustee, if Parent Reference VWAP is less than 76% of
US$44.4642. For purposes of this Agreement, “Parent Reference VWAP” means the
volume weighted average price per share of the common stock of Parent for the
regular trading session of NASDAQ as displayed under the heading “Bloomberg
VWAP” on Bloomberg Page ENDP <equity> AQR for the ten trading days ending on the
third trading day prior to the date of the Company Meeting (the “Reference
Valuation Period”) in respect of the period from 9:30 am to 4:00 p.m. (New York
City time) for such Reference Valuation Period; or if such volume weighted
average price is not available, as determined by a Calculation Agent, using
reasonable, good faith estimate of such price for such Reference Valuation
Period. The Calculation Agent shall be a nationally recognized independent
investment banking firm jointly selected by Parent and the Company for such
purpose.

 

17. Effect of Termination. If this Agreement is terminated in accordance with
paragraphs 15 or 16, the provisions of this Agreement will become void and no
party shall have liability to any other party, except in respect of a breach of
this Agreement which occurred prior to such termination. The Voting Trustee
shall be entitled to withdraw any form of proxy in respect of the Arrangement
Resolution in the event this Agreement is terminated in accordance with
paragraphs 15 or 16.

 

18. Specific Performance. The parties agree that irreparable harm would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached for which money
damages would not be an adequate remedy at law. It is accordingly agreed that
the parties hereto will be entitled to an injunction or injunctions and other
equitable relief to prevent breaches of this Agreement, any requirement for the
securing or posting of any bond in connection with the obtaining of any such
injunctive or other equitable relief hereby being waived.

 

10



--------------------------------------------------------------------------------

19. No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Parent any direct or indirect ownership or incidence of ownership at
law or in equity with respect to any of the Securities or any right or
entitlement to acquire or become the owner at law or in equity of the
Securities. Except as otherwise set forth in this Agreement, any rights,
ownership and economic benefits of and relating to the Securities shall remain
vested in and belong to the Voting Trustee and/or the Company Shareholders and
their Affiliates, as the case may be. Parent shall have no authority to manage,
direct, superintend, restrict, regulate, govern or administer any of the
policies or operations of the Company or exercise any power or authority to
direct the Voting Trustee and/or any Company Shareholder or his or her
Affiliates in the voting of any of the Securities, except as otherwise provided
herein, or in the performance of the Company Shareholder’s and its Affiliates’
duties or responsibilities as a Company Shareholder of the Company.

 

20. Successors and Assigns. The provisions of this Agreement shall be binding
upon and enure to the benefit of the parties hereto and their respective
successors and permitted assigns, provided that no party may assign, delegate or
otherwise transfer any of its or his rights, interests or obligations under this
Agreement without the prior written consent of the other party, except that
Parent may assign, delegate or otherwise transfer any of its rights, interests
or obligations under this Agreement to a direct or indirect subsidiary, without
reducing its own obligations hereunder, without the prior consent of the Voting
Trustee and the Company Shareholders.

 

21. Confidentiality. Each of the parties hereto shall maintain in confidence the
matters referred to in this Agreement and shall not make any public disclosure,
except to the extent required by applicable law or the requirements of any
securities regulatory authority or stock exchange, of the terms of this
Agreement without the consent of the other parties, such consent not be
unreasonably withheld.

 

22. Entire Agreement. This Agreement supersedes all prior agreements among the
parties hereto with respect to the subject matter hereof and contains the entire
agreement among the parties with respect to the subject matter hereof. This
Agreement may not be modified or waived, except expressly by an instrument in
writing signed by all the parties hereto. No waiver of any provision hereof by
any party shall be deemed a waiver by any other party nor shall any such waiver
be deemed a continuing waiver of any matter by such party.

 

11



--------------------------------------------------------------------------------

23. Notice. Any demand, notice or other communication to be given in connection
with this Agreement must be given in writing and will be given by personal
delivery or by electronic means of communication addressed to the recipient as
follows:

 

if to the Voting Trustee or to any Company Shareholder:     

c/o 4527712 Canada Inc.

6111 Royalmount Avenue

Suite 100

Montréal, Québec H4P 2T4

 

Attention: President

Fax No.: (514) 223-6943

 

with a copy (which shall not constitute notice) to:

 

Davies Ward Phillips & Vineberg LLP

1501 McGill College Avenue, Suite 2600

Montréal, Québec H3A 3N9

Canada

 

Attention: Richard Cherney and Olivier Désilets

Fax No.: (514) 841-6499

if to Parent:     

Endo Health Solutions Inc.

1400 Atwater Drive

Malvern, PA 19355

Attention: Caroline B. Manogue

Facsimile No.: (610) 884-7159

E-mail: manogue.caroline@endo.com

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

     Attention:   

Eileen Nugent, Esq.

Brandon Van Dyke, Esq.

     Facsimile No.:    (212) 735-2000      E-mail:   

eileen.nugent@skadden.com

brandon.vandyke@skadden.com

Any demand, notice or other communication given by personal delivery will be
conclusively deemed to have been given on the day of actual delivery thereof
and, if given by electronic communication, on the day of transmittal thereof if
given during the normal business hours of the recipient and on the business day
during which such normal business hours next occur if not given during such
hours on any day.

 

24. Further Assurances. Each of the parties hereto agrees to execute such
further and other deeds, documents and assurances and to do such further and
other acts as may be necessary to carry out the true intent and meaning of this
Agreement fully and effectually.

 

12



--------------------------------------------------------------------------------

25. Severability. Each of the covenants, provisions, sections, subsections and
other subdivisions hereof is severable from every other covenant, provision,
section, subsection and subdivision and the invalidity or unenforceability of
any one or more covenants, provisions, sections, subsections and other
subdivisions hereof shall not effect the validity or enforceability of the
remaining covenants, provisions, sections, subsections or subdivisions hereof.

 

26. Governing Law. This Agreement, and any dispute arising out of, relating to,
or in connection with this Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware of
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware. Each of the parties (a) consents
to submit itself to the personal jurisdiction of the Court of Chancery of the
State of Delaware (the “Chancery Court”) or, if, but only if, the Chancery Court
lacks subject matter jurisdiction, any Federal court located in the State of
Delaware with respect to any dispute arising out of, relating to or in
connection with this Agreement or any transaction contemplated hereby,
(b) agrees that it will not attempt to deny or defeat such personal jurisdiction
by motion or other request for leave from any such court and (c) agrees that it
will not bring any action arising out of, relating to or in connection with this
Agreement or any transaction contemplated by this Agreement, in any court other
than any such court. The parties irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the transactions contemplated hereby in the Chancery Court
or, if, but only if, the Chancery Court lacks subject matter jurisdiction, in
any Federal court located in the State of Delaware, and hereby further
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.

 

27. Counterparts. This Agreement may be executed and delivered in any number of
counterparts (including by facsimile or electronic transmission), each of which
will be deemed to be an original and all of which taken together will be deemed
to constitute one and the same instrument, and each party may enter into this
Agreement by executing a counterpart and delivering it to the other party (by
personal delivery, facsimile, electronic transmission or otherwise).

 

28. Interpretation Not Affected by Headings. The division of this Agreement into
articles, sections, paragraphs and subparagraphs and the insertion of a table of
contents and headings are for convenience of reference only and do not affect
the construction or interpretation of this Agreement. The terms “this
Agreement”, “hereof”, “herein”, “hereunder” and similar expressions refer to
this Agreement, and not to any particular article, section or other portion
hereof. Unless something in the subject matter or context is clearly
inconsistent therewith, references herein to an article, section, subsection,
paragraph, clause, subclause or schedule by number or letter or both are to that
article, section, subsection, paragraph, clause or subclause in this Agreement.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

ENDO HEALTH SOLUTIONS INC.

 

Authorized Signatory 4527712 CANADA INC.

 

Authorized Signatory 3487911 CANADA INC.

 

Authorized Signatory 3260217 NOVA SCOTIA COMPANY

 

Authorized Signatory 3487938 CANADA INC.

 

Authorized Signatory JODDES LIMITED

 

Authorized Signatory

 

DEBORAH GOODMAN DAVIS THE GOODMAN DAVIS 2008 FAMILY TRUST

 

Authorized Signatory

 

14



--------------------------------------------------------------------------------

SCHEDULE A

OWNERSHIP OF SECURITIES

 

Name of Company Shareholder

   Number of Shares      Number of Warrants      Number of Options  

3487911 Canada Inc.

     683,486         Nil         Nil   

3260217 Nova Scotia Company

     683,485         Nil         Nil   

3487938 Canada Inc.

     683,486         Nil         Nil   

Joddes Limited

     4,241,245         Nil         Nil   

Deborah Goodman Davis

     485         Nil         Nil   

The Goodman Davis 2008 Family Trust

     683,000         Nil         Nil   

 

15